EXHIBIT SUBSIDIARIES OF THE COMPANY Name of Subsidiary or Affiliate Jurisdiction of Incorporation Trimble Navigation Australia Pty Limited Australia Meridian Project Systems Pty Ltd. Australia Spectra Precision Pty Ltd. Australia Trimble Planning Solutions Pty Ltd. Australia Trimble Belgium BVBA Belgium Geoline, Inc. USA Jamestown Manufacturing Corporation USA Pacific Crest Corporation USA Trimble Export Limited USA Trimble IP General Corporation USA Trimble IP Limited Corporation USA Trimble Military and Advanced Systems, Inc. USA Trimble Navigation International Limited USA Meridian Project Systems, Inc. USA SECO Manufacturing Company, Inc. USA Accutest Engineering Solutions Limited UK Advanced Public Safety, Inc. USA Applanix LLC USA XYZ Solutions, Inc. USA Geo-3D, Inc. Canada 0807381 B.C. Ltd. Canada Applanix Corporation Canada MPS Development, Inc. Canada Trimble Canada Ltd. Canada Trimble Exchangeco Limited Canada Trimble Holdings Company Canada VS Visual Statement, Inc. Canada Trimble Chile Comercial Limitada Chile Eleven Technology (SIP) Co. Ltd. China Trimble Electronic Products (Shanghai) Co. Ltd. China Trimble Technology Development (Shanghai) Co. Ltd. China 96 Quantm Qinzheng (Beijing) Technology Co., Ltd. China Trimble Middle East WLL Egypt Laser Jean Christophe (LJC) SAS France Mensi, S.A. France Trimble France S.A.S. France GeoNav GmbH Germany HHK Datentechnik GmbH Germany Inpho GmbH Germany Trimble Germany GmbH Germany Trimble Jena Germany Trimble Kaiserslautern GmbH Germany Trimble TerraSat GmbH Germany @Road Software India Pvt. Ltd. India Trimble Navigation India Private Limited India Trimble Italia SRL Italy Trimble Japan K.K. Japan Geode SECO S. de R.L. de C.V. Mexico Trimble Mexico S. de R.L. Mexico Trimble Europe B.V. Netherlands TNL Technology Holdings C.V. Netherlands Geosystems New Zealand Limited New Zealand Trimble Navigation New Zealand Limited New Zealand Trimble Navigation Singapore PTE Limited Singapore Optron Geomatics (Proprietary) Ltd. South Africa Geotronics Southern Europe S.L. Spain Trimble International Holdings S.L. Spain Trimble Navigation Iberica S.L. Spain Trimble A.B. Sweden Trimble Sweden A.B. Sweden Trimble (Thailand) Co., Ltd. Thailand Trimble MRM Ltd. United Kingdom Trimble Navigation Europe Limited United Kingdom Trimble UK Limited United Kingdom
